

117 HR 3851 IH: Continuous Manufacturing Research Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3851IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Ms. Spanberger (for herself, Mr. Gonzalez of Ohio, Mr. Meijer, Ms. Ross, Mr. Tonko, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo improve support for research and development of advanced pharmaceutical manufacturing techniques and workforce.1.Short titleThis Act may be cited as the Continuous Manufacturing Research Act of 2021.2.Research on advanced pharmaceutical manufacturingSection 506(a) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–1(a)) is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(7)advanced pharmaceutical manufacturing fundamental and translational research, including—(A)continuous manufacturing of drugs and biological products; and(B)similar innovative monitoring and control techniques..